Dismissed and Memorandum Opinion filed December 18, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00907-CR

                 HERIBERTO ALCALA MUNOZ, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1398821

               MEMORANDUM                           OPINION
      Appellant entered a guilty plea to aggravated sexual assault of a child. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on October 7, 2014, to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a pro se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2